HOBSON, Judge.
Appellants appeal a final judgment entered against them in a personal injury action. The sole point relied upon by appellants for reversal is that the trial court committed reversible error in denying the introduction into evidence of a deposition of one Dr. John V. Verner.
Dr. Verner’s deposition consisted of the results of certain psychological tests given the appellee, Mrs. Dossey, by persons other than Dr. Verner. Dr. Verner testified that the laboratory tests administered to Mrs. Dossey were “not foolproof, it’s only a crude estimate at best and it’s meant to be used by the examining physician if he thinks it fits with his observations, then he uses it; if he doesn’t think it is, he throws it out.” Neither of the examining physicians that testified in the cause mentioned the use of these tests.
*589We think that the trial court was eminently correct in denying the introduction into evidence of the deposition of Dr. Verner.
Even assuming that the deposition should have been admitted into evidence, such error in the instant case would be harmless error as the opinion of Dr. Ver-ner as to Mrs. Dossey’s condition was merely cumulative of the opinion of Dr. Jackson who testified in the cause.
For the foregoing reasons the judgment appealed is
Affirmed.
PIERCE, C. L, and LILES, J., concur.